Title: From Alexander Hamilton to Decius Wadsworth, William Littlefield, Lemuel Gates, and Amos Stoddard, 5 June 1799
From: Hamilton, Alexander
To: Wadsworth, Decius,Littlefield, William,Gates, Lemuel,Stoddard, Amos


Sir
New York June 5, 1799

All the garrison posts within the vicinity of the Sea Board in the States of Connecticut Rhode Island Massachusettes including the Province of Maine and New Hampshire are placed under the command of Major Jackson. His general station will be at or near New Port Rhode Island. You will consequently communicate with him and obey his orders. Your returns of every kind are to be made directly to him.
With consideration   I am Sir   Yr. Obed serv
Captains Decius Wadsworth Commanding Officer New London
   William Littlefield Fort Wolcott Rhode Island
   Lemuel Gates Castle William near Boston
   Amos Stoddard Portland Province of Maine
        To the care of Jackson Supervisor
P.S. to Capt. Littlefield. You will understand that Major Toussard will exercise the same command as heretofore till Major Jackson assumes it; after which he will take care of all the ordinary details of service subject to the order of Major Toussard as senior officer while the latter continues within his district.
